Exhibit 10.1

FAVRILLE, INC.

COMMON STOCK PURCHASE AGREEMENT

THIS COMMON STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of the
12th day of February, 2007, by and between Favrille, Inc., a Delaware
corporation (the “Company”), and the undersigned (the “Investor”).

THE PARTIES HEREBY AGREE AS FOLLOWS:

1.                 Purchase and Sale of Stock.

1.1                Sale and Issuance of Common Stock. The Investor agrees to
purchase at the Closing, and the Company agrees to sell and issue to the
Investor at the Closing, the number of shares of the Company’s Common Stock,
$0.001 par value (the “Common Stock”), set forth on the Investor’s signature
page hereto next to the heading “Shares” (the “Stock”) at a price of $3.00 per
share, for a total subscription amount equal to the amount set forth on the
Investor’s signature page hereto next to the heading “Subscription Amount”.

1.2                Closing. The purchase and sale of the Stock shall take place
at the offices of Cooley Godward Kronish LLP located at 4401 Eastgate Mall, San
Diego, California at 10:00 A.M., on February 13, 2007, or at such other time and
place as the Company and the Investor may mutually agree upon orally or in
writing (which time and place are designated as the “Closing”). At the Closing,
the Company shall cause its transfer agent to deliver to each Investor, via
electronic book-entry, the Stock such Investor is purchasing hereunder against
payment of the purchase price therefor by wire transfer of immediately available
funds to the following account:

[                ]
[                ]
[                ]

Account Name: Favrille, Inc.

Account No.: [                ]

ABA/Routing No.: [                ]

2.                 Representations and Warranties of the Company. The Company
hereby represents and warrants to each Investor that:

(a)                 The Company meets the requirements for use of Form S-3 under
the Securities Act of 1933, as amended (the “Securities Act”), and has filed
with the Securities and Exchange Commission (the “Commission”) a registration
statement on such Form (Registration File No. 333-135169), which became
effective as of July 11, 2006, for the registration under the Securities Act of
the Stock. Such registration statement meets the requirements set forth in Rule
415(a)(1)(x) under the Securities Act and complies with said Rule. The Company
will file with

1


--------------------------------------------------------------------------------


the Commission pursuant to Rule 424(b) under the Securities Act, and the rules
and regulations (the “Rules and Regulations”) of the Commission promulgated
thereunder, a supplement to the form of prospectus included in such registration
statement relating to the offer to sell and proposed sale of the Stock and the
plan of distribution thereof. Such registration statement, including the
exhibits thereto, as amended at the date of this Agreement, is hereinafter
called the “Registration Statement”; such prospectus in the form in which it
appears in the Registration Statement is hereinafter called the “Base
Prospectus”; and the supplemented form of prospectus, in the form in which it
will be filed with the Commission pursuant to Rule 424(b) (including the Base
Prospectus as so supplemented) is hereinafter called the “Prospectus
Supplement.” Any reference herein to the Registration Statement, the Base
Prospectus or the Prospectus Supplement shall be deemed to refer to and include
the documents incorporated by reference therein (the “Incorporated Documents”)
pursuant to Item 12 of Form S-3 which were filed under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), on or before the date of this
Agreement, or the issue date of the Base Prospectus or the Prospectus
Supplement, as the case may be; and any reference herein to the terms “amend,”
“amendment” or “supplement” with respect to the Registration Statement, the Base
Prospectus or the Prospectus Supplement shall be deemed to refer to and include
the filing of any document under the Exchange Act after the date of this
Agreement, or the issue date of the Base Prospectus or the Prospectus
Supplement, as the case may be, deemed to be incorporated therein by reference.
All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included,” “described,” “set forth” or
“stated” in the Registration Statement, the Base Prospectus or the Prospectus
Supplement (and all other references of like import) shall be deemed to mean and
include all such financial statements and schedules and other information which
is or is deemed to be incorporated by reference in the Registration Statement,
the Base Prospectus or the Prospectus Supplement, as the case may be. No stop
order suspending the effectiveness of the Registration Statement or the use of
the Base Prospectus or the Prospectus Supplement has been issued, and no
proceeding for any such purpose is pending or has been initiated or, to the
Company’s knowledge, is threatened by the Commission.

(b)                 The Registration Statement (and any further documents to be
filed with the Commission) contains all exhibits and schedules as required by
the Securities Act. Each of the Registration Statement and any post-effective
amendment thereto, at the time it became effective, complied in all material
respects with the Securities Act and the Exchange Act and the applicable Rules
and Regulations and did not and, as amended or supplemented, if applicable, will
not, contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading. The Base Prospectus and the Prospectus Supplement, each as of
its respective date, comply in all material respects with the Securities Act and
the Exchange Act and the applicable Rules and Regulations. Each of the Base
Prospectus and the Prospectus Supplement, as amended or supplemented, did not
and will not contain as of the date thereof any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Incorporated Documents, when they were filed with the
Commission, conformed in all material respects to the requirements of the
Exchange Act and the applicable Rules and Regulations and none of such
Incorporated Documents, when they were filed with the Commission, contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; and any

2


--------------------------------------------------------------------------------


further documents so filed and incorporated by reference in the Base Prospectus
or Prospectus Supplement, when such documents are filed with the Commission,
will conform in all material respects to the requirements of the Exchange Act
and the applicable Rules and Regulations, as applicable and will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances under which they
are made, not misleading. Notwithstanding the foregoing, the Company makes no
representations or warranties as to information, if any, contained in or omitted
from the Prospectus Supplement or any amendment thereof or supplement thereto in
reliance upon and in conformity with information furnished in writing to the
Company by or on behalf of any Investor specifically for use in the Registration
Statement or the Prospectus Supplement, which information the parties hereto
agree is limited to the Investor Information as defined in Section 4.1. No
post-effective amendment to the Registration Statement reflecting any facts or
events arising after the date thereof which represent, individually or in the
aggregate, a fundamental change in the information set forth therein is required
to be filed with the Commission. There are no documents required to be filed
with the Commission in connection with the transaction contemplated hereby that
have not been filed as required pursuant to the Securities Act or will not be
filed within the requisite time period. There are no contracts or other
documents required to be described in the Base Prospectus or Prospectus
Supplement, or to be filed as exhibits or schedules to the Registration
Statement, which have not been described or filed as required.

(c)                 The Company has delivered, or will as promptly as
practicable deliver, to each Investor complete conformed copies of the
Registration Statement and of each consent and certificate of experts filed as a
part thereof, and conformed copies of the Registration Statement (without
exhibits) and the Base Prospectus and the Prospectus Supplement, as amended or
supplemented, in such quantities and at such places as such Investor reasonably
requests. Neither the Company nor any of its directors and officers has
distributed and none of them will distribute, prior to the Closing, any offering
material in connection with the offering and sale of the Stock other than the
Base Prospectus, the Prospectus Supplement, the Registration Statement, copies
of the documents incorporated by reference therein and any other materials
permitted by the Securities Act.

3.                 Representations and Warranties of the Investor. The Investor
hereby represents and warrants to the Company that:

(a)                 (i)                   Such Investor has full right, power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement, and (ii) this Agreement
constitutes a valid and binding obligation of such Investor enforceable against
such Investor in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

(b)                 Such Investor, in connection with its decision to purchase
the Stock, relied only upon the Base Prospectus, the Prospectus Supplement, the
Incorporated Documents, and any representations and warranties of the Company
contained herein.

3


--------------------------------------------------------------------------------


(c)                 Such Investor acknowledges, represents and agrees that no
action has been or will be taken in any jurisdiction outside the United States
by the Company that would permit an offering of the Stock, or possession or
distribution of offering materials in connection with the issue of the Stock in
any jurisdiction outside the United States where action for that purpose is
required.

(d)                 Such Investor understands that nothing in this Agreement or
any other materials presented to such Investor in connection with the purchase
and sale of the Stock constitutes legal, tax or investment advice. Such Investor
has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of the Stock.

4.                 Miscellaneous.

4.1                Investor Information. The parties hereto acknowledge and
agree that, for all purposes of this Agreement, “Investor Information” means
solely the statements concerning the Investor contained under the heading “Plan
of Distribution” in the Prospectus Supplement.

4.2                Successors and Assigns. Except as otherwise provided herein,
the terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

4.3                Governing Law. This Agreement shall be governed by and
construed under the laws of the State of California as applied to agreements
among California residents entered into and to be performed entirely within
California.

4.4                Counterparts; Facsimile. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Facsimile
signatures shall be as effective as original signatures.

4.5                Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

4.6                Notices. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given upon personal delivery to the party to be notified or upon
deposit with the United States Post Office, by registered or certified mail,
postage prepaid and addressed to the party to be notified at the address
indicated for such party on the signature page hereof, or at such other address
as such party may designate by 10 days’ advance written notice to the other
parties.

4.7                Finder’s Fee. Each party represents that it neither is nor
will be obligated for any finders’ fee or commission in connection with this
transaction. Each Investor, severally and not jointly, agrees to indemnify and
to hold harmless the Company from any liability for any commission or
compensation in the nature of a finders’ fee (and the costs and expenses of
defending against such liability or asserted liability) for which such Investor
or any of its

4


--------------------------------------------------------------------------------


officers, partners, employees, or representatives is responsible. The Company
agrees to indemnify and hold harmless each Investor from any liability for any
commission or compensation in the nature of a finders’ fee (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

4.8                Amendments and Waivers. Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Investor.

4.9                Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision shall be excluded
from this Agreement and the balance of the Agreement shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms.

4.10            Entire Agreement. This Agreement and the other documents
referred to herein constitute the entire agreement among the parties and no
party shall be liable or bound to any other party in any manner by any
warranties, representations, or covenants except as specifically set forth
herein or therein.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

5


--------------------------------------------------------------------------------


In Witness Whereof, the parties hereto have executed this Agreement as of the
day and year first above written.

Favrille, Inc.

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

10445 Pacific Center Court

 

San Diego, California 92121

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR INVESTOR FOLLOWS]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

Name of Investor:

 

 

 

 

Signature of Authorized Signatory of Investor:

 

 

 

 

Name of Authorized Signatory:

 

 

 

 

Title of Authorized Signatory:

 

 

 

 

Email Address of Investor:

 

 

 

 

 

 

Address for Notice of Investor:

 

 

 

 

 

 

 

 

 

 

DWAC Instructions:

 

 

 

 

 

 

 

 

 

 

Subscription Amount:

 

 

 

 

Shares:

 

 

 

[Investor Signature Page]


--------------------------------------------------------------------------------